ORDER

PER CURIAM.
Marq White appeals from his jury conviction on charges of first-degree murder and armed criminal action. He contends the trial court erred in excluding impeachment evidence against a prosecution witness. Upon review of the record, we find no prejudicial error and affirm the convictions. The parties have been provided with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
The judgment of the trial court is affirmed. Rule 30.25(b).